           Case 1:18-cv-11130-IT Document 65 Filed 07/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

KELLIE PEARSON and THE LAW                  )
OFFICES OF MARK BOOKER, on                  )
behalf of themselves and those              )
similarly situated,                         )
                                            )
              Plaintiffs,                   )
                                            )
v.                                          )      Case No. 1:18-cv-11130
                                            )
THOMAS M. HODGSON,                          )
 Individually and                           )
 In His Official Capacity as Sheriff        )
 Of Bristol County                          )
                                            )
and                                         )
                                            )
SECURUS TECHNOLOGIES, INC.                  )
                                            )
              Defendants.                   )

                   DEFENDANT SECURUS TECHNOLOGIES, INC.’S
                   MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Fed. R. Civ. P. 12(c), Defendant Securus Technologies, Inc. (“Securus”)

respectfully moves this Court to grant judgment on the pleadings in its favor as a matter of

Massachusetts law. In support of its motion, Securus submits the accompanying memorandum of

law.

                            REQUEST FOR ORAL ARGUMENT

       Securus respectfully requests a hearing to present its arguments in support of this Motion

pursuant to Local Rule 7.1(d).
           Case 1:18-cv-11130-IT Document 65 Filed 07/12/19 Page 2 of 3



Dated: July 12, 2019

                                                    Respectfully submitted,

                                                    SECURUS TECHNOLOGIES, INC.

                                                    By: /s/ Elizabeth Herrington
                                                    Jason D. Frank, BBO #634985
                                                    Morgan, Lewis & Bockius LLP
                                                    One Federal Street
                                                    Boston, MA 02110-1726
                                                    Tel. 617.951.8000
                                                    Fax. 617.951.8736
                                                    jason.frank@morganlewis.com

                                                    Elizabeth B. Herrington *
                                                    Megan R. Braden *
                                                    Morgan, Lewis & Bockius LLP
                                                    77 West Wacker Drive
                                                    Chicago, IL 60601-5094
                                                    Tel. 312.324.1445
                                                    Fax. 312.324.1001
                                                    beth.herrington@morganlewis.com
                                                    megan.braden@morganlewis.com

                                                    Attorneys for Securus Technologies, Inc.

                                                    *Admitted pro hac vice




                        CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)

        Counsel for the parties have met and conferred on the issues presented herein pursuant to

Local Rule 7.1(a)(2).

                                                    /s/ Elizabeth Herrington
                                                    Elizabeth Herrington




                                                2
           Case 1:18-cv-11130-IT Document 65 Filed 07/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Elizabeth Herrington, hereby certify that the above document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on July 12, 2019.

                                                   /s/ Elizabeth Herrington
                                                   Elizabeth Herrington




                                               3
